DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 09/13/2019 and 11/26/2019 and has been reviewed by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The drawings are objected to for excessive shading since the details of the figure cannot be made out to understand the invention. In particular, it is difficult to make out the latches and locks as described in the claims, such that one of ordinary skill can understand what applicant is attempting to claim. Figures should be line drawings only (MPEP 1.84 m). 

The first and second side doors are not shown in the drawings in such a way where it is understood what applicant is attempting to claim. 410 and 420, which is referred to as the first and second side doors in the specification, appears in FIG 4A, however the excessive shading makes it unclear what structure is being pointed out. Additionally, FIG 

The details of the side door with the latch and pins oriented in the bottom are not shown in the drawings and must be shown or the features cancelled from the claims. The features which concern the latch pins, the latch, the guide housings, and the latch pin receiving slots as described in the claims, particularly claim 9, must be shown since it is unclear what structure applicant is claiming with respect to the invention disclosed in the drawings.

The details of the top latching mechanism appear to be demonstrated in FIG 3 with element 310, however the shading makes it unclear if the structure being claimed is actually present or not.

Claims 12 and 13 describe an accessory receiver, which is called an accessory port in [0062] of the specification but not given an element number nor shown in the drawings such that one of ordinary skill in the art can understand what structure applicant is referring to, and where this structure is or how it is configured in relation with the rest of the device. This accessory receiver must be shown or the features cancelled from the claims

	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a mesh network” several times in relation to various different structures, and is indefinite. It is unclear if this is the same continuous mesh network, or if this is multiple different mesh networks. The claim has been examined as best understood and this has been interpreted as indicating several different mesh networks. Examiner suggests referencing these mesh networks separately to provide clarity, such as –first mesh network- or –second mesh network--, etc. 
Claim 7 lacks antecedent basis since it appears to be claiming the front and rear door of claim 1, however claim 1 lacks any recited front and/or rear door. Claim 5 recites a front and rear door.
Claim 7 throughout recites “The front door and rear door” before reciting “the door” in several instances. This is indefinite and unclear since it is unclear to which door applicant is referring. Examiner suggests possibly amending “the door” to –each of the front door and the rear door--.
Claim 8 “the first horizontal side member of the top” lacks antecedent basis. Claim 1 only recites a “first horizontal member” and a “first horizontal top member”, which makes it unclear if these elements are the same or different. The limitation has been examined as best understood and the “the first horizontal side member of the top” is interpreted here as being a horizontal portion of the top of the crate which is over one of the sides.
Claim 8 “the second horizontal side member of the top” lacks antecedent basis.
Claim 9 “the first horizontal side member of the top” lacks antecedent basis.
Claim 9 “the second horizontal side member of the top” lacks antecedent basis.
Claim 9 “the spring mechanism” lacks antecedent basis.
Claim 9 “the first side door and second side door” is unclear due to the drawing objections (see above). While the first and second side doors have been given element numbers 410 and 420, these are not seen in the drawings in such a way to facilitate understanding of the claims. Additionally, 410 and 420 in FIG 4A appear to be pointing to the front of the carrier, as opposed to the sides which is understood in FIG 11D, making it unclear what applicant perceives as the side doors and its structure or configuration. Additionally, this horizontal latch for the side door, which is assumed to be what is depicted in FIG 11D, is not present in any of the drawings as far as can be seen with the shading, and therefore it is unclear what structure applicant is attempting to claim. 
The further claiming of the latch such that it has latch pins, guide housings, latch pin slots, etc. are unclear due to the drawing objection above. The examiner has examined the claim as best understood and assumed the latch mechanism is similar to most latch mechanisms on pet crates which is a spring biased latch with pins that slide in and out of apertures on the posts, however this one is merely rotated to be on the bottom of the door.
Claim 10 describes the “top latching member” which appears to be described in FIG 3 of the instant application, however it is unclear what 310 is pointing to due to the shading of the figure. So it is unclear what structure applicant is referring to.
Claim 12 and 13 discuss an accessory receiver, which is unclear as mentioned in the drawing objection above. It is unclear to what structure applicant is referring to as an accessory receiver, and how this structure is configured with the rest of the device. Examiner has examined this limitation as best understood to indicate any sort of structure which may be used to receive an accessory (dog bowls with clips, food, toys, etc) may be an accessory receiver, and claim 13 which further states “any suitable device a pet owner may want to mount within a pet crate” broadly covers anything which may be considered an “accessory”.
Claim 20 “the interior” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 4484540 A) to Yamamoto.
In regards to claim 15, Yamamoto anticipates a collapsible pet crate comprising: a front portion (Yamamoto; side of 7) comprising a first collapsible vertical member, a second collapsible vertical member (Yamamoto; vertical members of 7a and adjacent vertical portion of 5 and 4), and a front top horizontal member (Yamamoto; the uppermost horizontal member of 7a and adjacent member of 2) extending between a top of the first collapsible vertical member and a top of the second collapsible vertical member (Yamamoto; see FIG 1); a rear portion (Yamamoto; side 6) comprising a third collapsible vertical member, a fourth collapsible vertical member (Yamamoto; vertical members of 6a and adjacent vertical portion of 5 and 4), and a rear top horizontal member (Yamamoto; uppermost horizontal member of 6a and adjacent member of 2) extending between a top of the third collapsible vertical member and a top of the fourth collapsible vertical member (Yamamoto; see FIG 2); a top portion (Yamamoto; 2) comprising a first side member (Yamamoto; portion of 2a above 5), a second side member (Yamamoto; portion of 2a above 4), and horizontal member disposed between the first side member and the second side member (Yamamoto; indented portion on 2 containing the handle 3, extending from 7 to 6), wherein: the collapsible pet crate comprises a deployed position (Yamamoto; FIG 1) and a collapsed position (Yamamoto; FIG 8); in the deployed position: the first side member extends between (i) an intersection of the first collapsible vertical member and the front top horizontal member and (ii) an intersection of the third collapsible vertical member and the rear top horizontal member (Yamamoto; see FIG 1 where the part of 2a above 5 extends from the intersection between a first collapsible member made up of one of the vertical members of 7a and the portion adjacent of 5, and the portion made up of the uppermost part of 7a and the adjacent portion of 2); the second side member extends between (i) an intersection of the second collapsible vertical member and the front top horizontal member and (ii) an intersection of the fourth collapsible vertical member and the rear top horizontal member (Yamamoto; see FIG 1, where the part of 2a above 4 extends from the intersection between a collapsible member made up of one of the vertical members of 7a and the portion adjacent of 4, and the portion made up of the uppermost part of 7a and the adjacent portion of 2).

In regards to claim 18, Yamamoto anticipates the collapsible pet crate of claim 15, comprising: a first side panel (Yamamoto; panel of 5) extending between the first side member (Yamamoto; 2a above 5) and a floor (Yamamoto; floor of 8); and a second side panel (Yamamoto; panel of 4) extending between the second side member (Yamamoto; 2a above 4) and the floor (Yamamoto; floor of 8).

In regards to claim 19, Yamamoto anticipates the collapsible pet crate of claim 18, wherein: in the deployed position (Yamamoto; FIG 1), the first and second side panels are planer (Yamamoto; see FIG 3); and in the collapsed position (Yamamoto; FIG 8), the first and second side panels are each folded about a hinge (Yamamoto; at 9c) at approximately half a height of the panel (Yamamoto; 9c is an “intermediate folding line, see FIG 3) such that the hinges are disposed under the top portion (Yamamoto; see FIG 8 where the hinges at 9c are below the top portion 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto in view of (US 5803018 A) to Liou.
In regards to claim 1, Yamamoto teaches a collapsible crate assembly, comprising: a support frame (Yamamoto; frame edges of each of 2, 4, 5, 6, 7, and 8, such as 7a, 6a) for supporting a mesh network in a deployed position (Yamamoto; support the mesh netting Col 2 line 61 - Col 3 line 2), having a bottom (Yamamoto; 8), a top (Yamamoto; 2), a first collapsible vertical member, a second collapsible vertical member, a third collapsible vertical member and a fourth collapsible vertical member (Yamamoto; the two vertical members of 6a combined with adjacent collapsing portion of each of 4 and 5, and the two vertical members of 7a  with adjacent collapsing portion of each of 4 and 5, collapsible by folding inward into the crate); a front side (Yamamoto; side of 7) comprising the first vertical member and the second vertical member (Yamamoto; vertical members of 7a and adjacent vertical portion of 5 and 4) and a first horizontal top member (Yamamoto; the uppermost horizontal member of 7a and adjacent member of 2) and a mesh network disposed between the first vertical member and the second vertical member and the first horizontal top member (Yamamoto; mesh can be seen in FIG 1 on 25 between all members of 7a); a rear side (Yamamoto; side 6) comprising the third vertical member and the fourth vertical member (Yamamoto; vertical members of 6a and adjacent vertical portion of 5 and 4) and a second horizontal top member (Yamamoto; uppermost horizontal member of 6a and adjacent member of 2); a first side (Yamamoto; side 5) comprising the first vertical member and the fourth vertical member (Yamamoto; comprises the vertical members of frames 6a, 7a and adjacent vertical portions of 5 when in the deployed position to which side 5 is connected) and a collapsible mesh network disposed between the first vertical member and the fourth vertical member (Yamamoto; support the mesh netting Col 2 line 61 - Col 3 line 2); a second side (Yamamoto; side 4) comprising the second vertical member and the third vertical member (Yamamoto; comprises the vertical members of frames 6a, 7a and adjacent vertical portions of 4 when in the deployed position to which side 4 is connected) and a collapsible mesh network disposed between the second vertical member and the third vertical member (Yamamoto; support the mesh netting Col 2 line 61 - Col 3 line 2, and see FIG 1); the bottom (Yamamoto; bottom 8), further comprising a rectangular solid panel (Yamamoto; seen in FIGs 3 and 5, where bottom 8 is rectangular and solid), having the first collapsible vertical member extending from a first corner, the second collapsible vertical member extending from a second corner, the third collapsible vertical member extending from a third corner, and the fourth collapsible vertical member extending from a fourth corner (Yamamoto; each of the vertical members as parts of 6a, 7a and the corresponding vertical portions connected to the corners of 8), the top (Yamamoto; 2), further comprising a first horizontal member disposed at a midpoint between the first side and the second side (Yamamoto; indented portion on 2 containing the handle 3, extending from 7 to 6) and extending longitudinally from the front to the rear, further comprising a first side horizontal member that can be disposed above the first side (Yamamoto; portion of 2a above 5) and a second side horizontal member that can be disposed above the second side (Yamamoto; portion of 2a above 4), and, having a mesh network disposed between the first horizontal member and a side and a mesh network disposed between the first horizontal member and a second side (Yamamoto; see FIGs 1 and 2 where the mesh on 2 extends between the horizontal portion and the sides of 2).
Yamamoto fails to explicitly teach a mesh network [on the rear side] disposed between the third vertical member and the fourth vertical member; and the top having a mesh network disposed between the first horizontal member and the first side horizontal member and a mesh network disposed between the first horizontal member and the second side horizontal member.
Liou teaches mesh and openings on a front, rear, first, and second side, the mesh openings on the rear side disposed between third and fourth vertical members (Liou; vertical support members of either of 3 with mesh therebetween); and the top (Liou; top roof 4) having a network of openings between a first horizontal member (Liou; first horizontal member in the center of 4, created by bars 40 and 43, 44) and the first side horizontal member (Liou; either of the horizontal members of the outer frame of 4 that exists over either sidewall of 2) and network of openings disposed between the first horizontal member and the second side horizontal member (Liou; either of the horizontal members of the outer frame of 4 that exists over either sidewall of 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto, which already teaches mesh structures on the front side, the first side, the second side, and the top, to further rearrange its mesh such that it exists on the rear side and additionally between the horizontal member and the horizontal side members, as taught by Liou, which teaches the configuration of openings and mesh. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the locations of the mesh on Yamamoto such that the mesh exists on the rear side and between the horizontal member and the horizontal side members, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The motivation for doing so would be to provide greater ventilation throughout the crate such that airflow can pass from the front side through the rear side and through the top for the comfort of the animal.

In regards to claim 2, Yamamoto as modified by Liou teach the collapsible crate assembly of claim 1, wherein the front side and the rear side are substantially parallel to each other in the deployed position (Yamamoto; see FIG 5 where each of 6 and 7 are parallel when deployed).

In regards to claim 3, Yamamoto as modified by Liou teach the collapsible crate assembly of claim 1, therein the first side and the second side are substantially parallel to each other in the deployed position (Yamamoto; see FIG 3 where either side 5 and 4 are parallel to each other).

In regards to claim 4, Yamamoto as modified by Liou teach the collapsible crate assembly of claim 1, wherein the top and the bottom are substantially parallel to each other in the deployed position (Yamamoto; see FIG 3 and 5 where the top 2 and bottom 8 are parallel in the deployed position) and in a collapsed position (Yamamoto; see FIG 9 where top 2 and bottom 8 are parallel in the collapsed position).

In regards to claim 5, Yamamoto as modified by Liou teach the collapsible crate assembly of claim 1, wherein the mesh network disposed between the first vertical member and the second vertical member and the first horizontal top member of the front side, and the mesh network disposed between the third vertical member and the fourth vertical member and the second horizontal top member of the rear side further comprise a front door (Yamamoto; 25 is a hinged door in the mesh portion) and a rear door (Yamamoto; the entirety of 6d may act as a door when the side of 6 is pushed inward or outward, opening up the interior of the crate to the outside, see FIG 5 where the phantom lines show the portion of 6d moving either inwards or outwards, thus creating an opening to the interior of the crate).

In regards to claim 11, Yamamoto as modified by Liou teach the collapsible crate assembly of claim 1, wherein the collapsible crate assembly can be collapsed from a deployed position (Yamamoto; FIG 1) to a collapsed position (Yamamoto; FIG 8).

In regards to claim 12, Yamamoto as modified by Liou teach the collapsible crate assembly of claim 1, further comprising an accessory receiver (Yamamoto; portion 6c which forms 6e which may be used to receive bait (an accessory) for pets).

In regards to claim 13, Yamamoto as modified by Liou teach the collapsible crate assembly of claim 12, wherein the accessory receiver further comprises adapter hardware for mounting an accessory including a Wi-Fi camera, an automatic feeder, an automatic waterer, a speaker, a mobile cellular device, any combination thereof, or any suitable device a pet owner may want to mount within a pet crate (Yamamoto; any suitable device, such as bait, a toy, etc.).



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto as modified by (US 5803018 A) to Liou as applied to claim 1 above, in further view of (US 20140352628 A1) to Kellogg.
In regards to claim 6, Yamamoto as modified by Liou teach the collapsible crate assembly of claim 1, but fail to explicitly teach wherein the mesh network comprises metals, polymers, alloys, copolymers, carbon fiber, wood, bamboo, rope, glass, nonwoven fabrics, woven fabrics, or knit fabrics.
Kellogg teaches wherein the mesh network comprises polymers, copolymers (Kellogg; [0036] Nylon, which is a polymer and copolymer, and additionally can be made into a fabric or cloth as mentioned in the specification.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh network of Yamamoto as modified by Liou such that it’s made of nylon, as taught by Kellogg. The motivation to make the mesh out of nylon would be to decrease costs, as nylon is an inexpensive and easily attainable material, while still retaining flexibility and durability so it does not wear down quickly.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto as modified by (US 5803018 A) to Liou as applied to claim 1 above, in further view of (US 11039596 B2) to Pan and (US 5071176 A) to Smith.
In regards to claim 7, Yamamoto as modified by Liou teach the front door (Yamamoto; 25 is a hinged door in the mesh portion) and rear door (Yamamoto; the entirety of 6d may act as a door when the side of 6 is pushed inward or outward, opening up the interior of the crate to the outside, see FIG 5 where the phantom lines show the portion of 6d moving either inwards or outwards, thus creating an opening to the interior of the crate) of claim 1, further comprising: hinges (Yamamoto; pivotal connection as can be seen on the front door 25 on the rightmost side) disposed on a side such that the door can attach to the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member or the fourth collapsible vertical member (Yamamoto; see where the pivotal connection attaches to a vertical member of 7a and to the adjacent portion of 4 in FIG 1); a latch disposed on a side opposite the hinges (Yamamoto; see where 26 is opposite the hinges) and can be pulled in a direction normal to the door creating an opening for an animal to enter and exit the crate assembly (Yamamoto; door would be pulled outwards, normal to the door 25 to allow an animal to enter or exit).
Yamamoto as modified by Liou fails to explicitly teach latch pins disposed on a side opposite the hinges, such that the latch pins can engage latch pin receivers disposed on the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member or the fourth collapsible vertical member; a latch pin release mechanism, wherein the latch pin release mechanism is disposed within a housing making it accessible to a human user outside of the crate assembly and inaccessible to an animal contained within the crate assembly when the crate assembly is in the deployed position, wherein the latch pin release mechanism is spring loaded maintaining the latch pins engaged within the latch pin receivers; wherein the latch pin release mechanism can be depressed to disengage the latch pins from the latch pin receivers, wherein the latch pin release mechanism can be depressed disengaging the latch pins from the latch pin receivers and pulled in a direction normal to the door creating an opening for an animal to enter and exit the crate assembly.
Pan teaches latch pins (Pan; 42a and 42b) disposed on a side opposite the hinges (Pan; see FIG 11 where the pins are opposite the hinge of the door), such that the latch pins can engage latch pin receivers disposed on the frame (Pan; Col 9, lines 62-65), a latch pin release mechanism (Pan; 46a, 46b), wherein the latch pin release mechanism is disposed within a housing (Pan; created by 50, 52 which conceals the release mechanism) making it accessible to a human user outside of the crate assembly and inaccessible to an animal contained within the crate assembly when the crate assembly is in the deployed position (Pan; see FIGs 2 and 3), wherein the latch pin release mechanism is spring loaded maintaining the latch pins engaged within the latch pin receivers (Pan; Col 4 lines 55-64); wherein the latch pin release mechanism can be depressed to disengage the latch pins from the latch pin receivers (Pan; see FIG 3 which demonstrates the door in its unlocked state when the nose 46a is depressed), wherein the latch pin release mechanism can be depressed disengaging the latch pins from the latch pin receivers and pulled in a direction normal to the door creating an opening for an animal to enter and exit the crate assembly (Pan; see FIG 3 where when the latch is depressed, the door becomes unlocked and can be then pulled outwards as can be seen in FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a latch pin release mechanism lock for the pet crate of Yamamoto as modified by Liou as taught by Pan. The motivation for using this sort of lock and latch system is to provide a secure connection which is simple to operate but too complex for an animal to accidentally open on their own.
Yamamoto as modified by Liou and Pan fail to teach where the latch pin receivers disposed on the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member or the fourth collapsible vertical member. 
Smith teaches where the latch pin receivers disposed on the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member or the fourth collapsible vertical member (Smith; where apertures 34, 30 receive the pins 26, 22 which go into vertical members of the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the latch pin system of Yamamoto as modified by Liou and Pan such that the locking mechanism was rotated, and that the latch pin receivers were disposed in vertical portions of the frame of Yamamoto. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the latch such that the pin members are disposed in vertical portions of the frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The motivation for doing so would be to provide a user with the option to access the crate using a horizontal depressing gesture, which does not require the user to twist their wrist or hand. This can be advantageous for a number of users by simplifying the latch’s operation.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto as modified by (US 5803018 A) to Liou as applied to claim 1 above, in further view of (US 20070000447 A1) to Jakubowski.
In regards to claim 8, Yamamoto as modified by Liou teach the collapsible crate assembly of claim 1, but fail to teach wherein the mesh network disposed between the second vertical member and the third vertical member and the first horizontal side member of the top, and the mesh network disposed between the fourth vertical member and the first vertical member and the second horizontal side member of the top further comprise a first side door and a second side door.
Jakubowski teaches wherein the mesh network disposed between the second vertical member and the third vertical member and the first horizontal side member of the top (Jakubowski; see FIG 4, where the mesh disposed between the vertical members and the horizontal member on top each referred to as 98) further comprise a first side door (Jakubowski; a door made of 80, 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto as modified by Liou such that the sidewalls of the device could additionally serve as side doors, such as taught by Jakubowski. The motivation for doing so would be to provide an optional access area for a user to either let the pet in or out, or allow a user to access internal accessories, such as mats, toys, food, etc. 
Yamamoto as modified by Liou and Jakubowski fail to explicitly teach a second side door, where the mesh network disposed between the fourth vertical member and the first vertical member and the second horizontal side member of the top further comprise a second side door.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the side door of one side such that the opposing side of the crate of Yamamoto had the same door, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation for doing so would be to allow a user access from multiple sides of the crate. If one side is blocked by an accessory or animal, the other side may be accessed without causing excess difficulty.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto as modified by (US 5803018 A) to Liou as applied to claim 1 above, in further view of (US 20070000447 A1) to Jakubowski and (US 11039596 B2) to Pan.
In regards to claim 9, Yamamoto as modified by Liou teach claim 1, but fail to teach the first side door and second side door of, further comprising: hinges disposed on a top side such that the first side door can attach to the first horizontal side member of the top and the second side door can attach to the second horizontal side member of the top providing an upward opening first side door and an upward opening second side door; hinges disposed along a horizontal center of the first side door and the second side door such that the first side door and the second side door can horizontally fold when the crate assembly is placed into a collapsed position; latch pins disposed on a bottom side of the first side door and on a bottom side of the second side door each extending longitudinally such that the first side door and the second side door can be secured when the crate assembly is in the deployed position and such that the first side door and the second side door can be secured when the crate assembly is in the collapsed position; guide housings disposed on a bottom side of the first side door and the second side door in close proximity to the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member, such that the latch pins can be guided into latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member, the latch pins disposed within the guide housings and extending longitudinally through the guide housings; latch pin operation actuators protruding from the guide housings connected to terminal ends of the latch pins such that the latch pins can be extended into the latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member and retracted out of the latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member releasing the first side door and the second side door to provide an opening for an animal contained within the collapsible crate assembly, further containing a spring mechanism such that the latch pins are normally engaged in the latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member, and such that the terminal ends of the latch pins may be depressed to compress the spring mechanism and disengage the latch pins from the latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member.
Jakubowski teaches a first side door (Jakubowski; a door made of 80, 78), further comprising: hinges disposed on a top side such that the first side door can attach to the first horizontal side member of the top (Jakubowski; [0063] where section 80 connects to the top with hinge connections) and providing an upward opening first side door (Jakubowski; the door may be rotated upward about the hinge); hinges disposed along a horizontal center of the first side door (Jakubowski; about the upper edge of 78, see [0063]) such that the first side door can horizontally fold when the crate assembly is placed into a collapsed position (Yamamoto teaches sidewalls which provide this function of collapsing and horizontally folding around 9c an intermediate pivot connection, allowing this sidewall to be a door as taught by Jakubowski would provide this function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto as modified by Liou such that the sidewalls of the device could additionally serve as side doors, such as taught by Jakubowski. The motivation for doing so would be to provide an optional access area for a user to either let the pet in or out, or allow a user to access internal accessories, such as mats, toys, food, etc. 
Yamamoto as modified by Liou and Jakubowski fail to explicitly teach a second side door, identical to the first. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the side door of one side such that the opposing side of the crate of Yamamoto had the same door, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation for doing so would be to allow a user access from multiple sides of the crate. If one side is blocked by an accessory or animal, the other side may be accessed without causing excess difficulty.
Yamamoto as modified by Liou and Jakubowski fail to teach latch pins disposed on a bottom side of the first side door and on a bottom side of the second side door each extending longitudinally such that the first side door and the second side door can be secured when the crate assembly is in the deployed position and such that the first side door and the second side door can be secured when the crate assembly is in the collapsed position; guide housings disposed on a bottom side of the first side door and the second side door in close proximity to the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member, such that the latch pins can be guided into latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member, the latch pins disposed within the guide housings and extending longitudinally through the guide housings; latch pin operation actuators protruding from the guide housings connected to terminal ends of the latch pins such that the latch pins can be extended into the latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member and retracted out of the latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member releasing the first side door and the second side door to provide an opening for an animal contained within the collapsible crate assembly, further containing a spring mechanism such that the latch pins are normally engaged in the latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member, and such that the terminal ends of the latch pins may be depressed to compress the spring mechanism and disengage the latch pins from the latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member.
Pan teaches latch pins (Pan; 42a and 42b) on a bottom side of the first side door and on a bottom side of the second side door each extending longitudinally (Pan; viewing the device of FIG 3 rotated 90 degrees such that the latch is on the bottom edge or free end of the door and extends longitudinally) such that the side door can be secured in a deployed position and such that the side door can be secured when the crate assembly is in the collapsed position (Pan; collapsed or deployed, the door is secured in either case); guide housings (Pan; the parts 32a which 42a passes through to be guided into position) disposed on a bottom side of the first side door and the second side door in close proximity to the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member (Pan; in the orientation mentioned above, the guide housings are along the bottom of the door, and adjacent to vertical members (such as the vertical members of Yamamoto)) such that the latch pins can be guided into latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member (Pan; Col 9, lines 62-65, when the device is rotated the vertical members are the ones receiving the latch pins), the latch pins disposed within the guide housings and extending longitudinally through the guide housings (Pan; see FIG 2 and 3); latch pin operation actuators protruding from the guide housings connected to terminal ends of the latch pins such that the latch pins can be extended into the latch pin receiving slots disposed in the the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member (Pan; release mechanism 46a and 46b for actuating the pins, located at the terminal ends of the pins, in the rotated orientation as mentioned above) and retracted out of the latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member, releasing the side door (Pan; where 46a and 46b are depressed to remove the pins out of the receivers in FIG 3) to provide an opening for an animal contained within the collapsible crate assembly (Pan; to open the door as in FIG 4), further containing a spring mechanism such that the latch pins are normally engaged in the latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member (Pan; Col 4 lines 55-64, in the flipped orientation), and such that the terminal ends of the latch pins may be depressed to compress the spring mechanism and disengage the latch pins from the latch pin receiving slots disposed in the first collapsible vertical member, the second collapsible vertical member, the third collapsible vertical member and the fourth collapsible vertical member (Pan; where 46a and 46b are depressed to remove the pins out of the receivers in FIG 3, in the flipped orientation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a latch pin release mechanism lock on the free end of each of the side doors opposite their hinges on the pet crate of Yamamoto as modified by Liou and Jakubowski as taught by Pan. The motivation for using this sort of lock and latch system is to provide a secure connection which is simple to operate but too complex for an animal to accidentally open on their own.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto as modified by (US 5803018 A) to Liou as applied to claim 1 above, in further view of (US 2538778 A) to Halpin.
In regards to claim 10, Yamamoto as modified by Liou teach the collapsible crate assembly of claim 1, the top (Yamamoto; 2) further comprising a handle (Yamamoto; 3) on the horizontal member (Yamamoto; the recessed portion which comprises the handle 3), but fail to teach wherein the top further comprises: a latching mechanism disposed within the first horizontal member, wherein the latching mechanism further comprises a handle, and latching pins disposed within the first horizontal member; and a handle disposed within the first horizontal side member and the second horizontal side member.
Halpin teaches the top (Halpin; 14) further comprises: a latching mechanism (Halpin; made of handle 45, and portions 48, 46, 44, 47), wherein the latching mechanism further comprises a handle (Halpin; handle 45), and latching pins (Halpin; ends of 43) disposed within the first horizontal member (Halpin; upper part of the frames 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crate of Yamamoto as modified by Liou such that the handle can provide a locking and support mechanism to keep the frame members in its deployed position, such as taught by Halpin. The motivation for doing so would be to make full use of the handle. By providing a handle with multiple uses, a user would be able to freely and easily manipulate the locks using a single mechanism without having to unlock or unlatch a multitude locks or latches to collapse the device.
 Yamamoto as modified by Liou and Halpin fail to explicitly teach a handle disposed within the first horizontal side member and the second horizontal side member.
However, Yamamoto teaches a handle (Yamamoto; 3), so it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the handle of Yamamoto such that there are multiple, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation for doing so would be to provide alternate areas for a user to grasp and hold onto the crate when either in the collapsed or deployed position. Heavier animals in a crate would likelier require more handles for more support when lifting the crate.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto in view of (US 2538778 A) to Halpin and (US 5071176 A) to Smith.
In regards to claim 14, Yamamoto teaches a method of deploying a collapsible pet crate assembly from a collapsed position, the method comprising: pivoting a front upward away from an interior of the crate assembly (Yamamoto; where a collapsed front 7 can be pivoted upwards and away from the interior as in FIG 5); pivoting a rear upward away from an interior of the crate assembly in an opposite direction of the front (Yamamoto; where a collapsed rear part 6 can be pivoted upwards and away from the interior, opposite from the front as in FIG 5); raising a top while simultaneously unfolding a first side and a second side (Yamamoto; where when the top 2 is raised, the first and second side 5 and 4 extend and unfold simultaneously since both are attached to 2), wherein the first side and the second side each comprise hinges disposed horizontally (Yamamoto; pivotal connections at 9c); and a rotating handle (Yamamoto; 3, which pivots and rotates about its base) disposed within a first horizontal member (Yamamoto; recessed portion that holds 3).
Yamamoto fails to teach a multifunctional handle , wherein rotating the multifunctional handle engages top latch pins disposed within a first horizontal member that engage latch pin receivers disposed within a top portion of the front and a top portion of the rear.
Halpin teaches a multifunctional handle (Halpin; handle 45), wherein the multifunctional handle engages top latch pins (Halpin; ends of 43) that engage latch pin receivers (Halpin; in frames 35) disposed within a top portion of the front and a top portion of the rear (Halpin; upper part of front and rear frames 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crate of Yamamoto such that the handle can provide a locking and support mechanism to keep the frame members in its deployed position, such as taught by Halpin. The motivation for doing so would be to make full use of the handle. By providing a handle with multiple uses, a user would be able to freely and easily manipulate the locks using a single mechanism without having to unlock or unlatch a multitude locks or latches to collapse the device.
Yamamoto as modified by Halpin fail to teach where this handle, when rotated, provides the latch pin mechanism. 
Smith teaches a rotatable handle which provides the latch pin mechanism (Smith; see 16, which, when rotated will lock and unlock the pins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the handle of Yamamoto as modified by Halpin with one similar to Smith’s, which allows a rotational motion to lock and unlock the device. The motivation for this would be to prevent any accidental translational movement of the handle which would cause the device to unlock. By having a rotational handle, the rotational mechanism would be more difficult to accidentally actuate. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto in view of (US 6863030 B2) to Axelrod.
In regards to claim 16, Yamamoto teaches the collapsible pet crate of claim 15, wherein, in the collapsed position: the top portion is pushed toward a floor of the collapsible pet crate (Yamamoto; see FIG 8 where the top 2 is pushed down towards the bottom 8); and the front portion is rotated about a pivot adjacent to a bottom of the first collapsible vertical member and a bottom of the second collapsible vertical member (Yamamoto; see FIG 5, where the phantom lines demonstrate element 7 pivoting about a lower edge, adjacent to the members surrounding it); the rear portion is rotated about a pivot adjacent to a bottom of the third collapsible vertical member and a bottom of the fourth collapsible vertical member (Yamamoto; see FIG 5, where the phantom lines demonstrate element 6 pivoting about a lower edge, adjacent to the members surrounding it); and the front top horizontal member is adjacent to but not touching the rear top horizontal member (Yamamoto; see FIG 5 where the phantom lines indicate that the final top horizontal members of the folded in front and rear ends will be adjacent to each other but not touching, since portions 7 and 6 overlap).
Yamamoto fails to teach the front and rear portions are disposed above the top portion.
Axelrod teaches the front and rear portions (Axelrod; made of 14, 14’) are disposed above the top portion (Axelrod; top portion made of 16, 16’) (Axelrod; see FIG 4 where in the collapsed position, the front and rear portions are on top of the top portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto such that instead of the front and rear portions pivoting to close inside the crate when collapsed, the device is instead configured to allow the front and rear portions to pivot closed on top of the top portion. The motivation for this configuration would be to facilitate deployment. Instead of having to reach inside and under the top portion when it is deployed first to awkwardly pull the front and rear portions outward, a user would simply be able to stand the front and rear portions upright first, then connect it with the top portion which is deployed last, making it easier and faster.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto in view of (US 2538778 A) to Halpin.
In regards to claim 17, Yamamoto teaches the collapsible pet crate of claim 15, comprising a handle (Yamamoto; 3) disposed in the horizontal member but fails to teach the handle being multifunctional, wherein the multifunctional handle comprises a mechanism that locks the collapsible pet crate in the deployed position.
Halpin teaches the handle (Halpin; 45) being multifunctional (Halpin; where the handle is used to carry the pet carrier and lock the frames 35) wherein the multifunctional handle comprises a mechanism that locks the collapsible pet crate in the deployed position (Halpin; see FIG 3 where in the deployed position, handle 45 engages a mechanism to lock the frame into a deployed position, and where it can be moved in FIG 7 and FIG 10 to allow the crate to collapse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto such that the handle can provide a locking and support mechanism to keep the frame members in its deployed position, such as taught by Halpin. The motivation for doing so would be to make full use of the handle. By providing a handle with multiple uses, a user would be able to freely and easily manipulate the locks using a single mechanism without having to unlock or unlatch a multitude locks or latches to collapse the device.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4484540 A) to Yamamoto in view of (US 20070000447 A1) to Jakubowski.
In regards to claim 20, Yamamoto teaches the collapsible pet crate of claim 15, wherein the front portion (Yamamoto; at 7) comprises a hinged opening (Yamamoto; door 25 has hinges, see FIG 1) for accessing an interior of the collapsible pet crate while in the deployed position (Yamamoto; deployed position in FIG 1), but fails to explicitly teach where the top comprises at least one opening for accessing the interior of the collapsible pet crate while in the deployed position.
Jakubowski teaches where the top (Jakubowski; 52) comprises at least one opening (Jakubowski; created by top door 58 which defines opening 54) for accessing the interior of the collapsible pet crate while in the deployed position (Jakubowski; see FIG 2 or FIG 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top of Yamamoto such that it as an opening for accessing the interior of the crate while deployed, such as taught by Jakubowski. The motivation for having this sort of access opening would be to allow a user to access the animal without letting the pet out of the crate, which is advantageous to either change out materials inside the crate (food, toys, etc) or to comfort the pet if the pet is distressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170118947 A1 to Thoma teaches a pet carrier which can be collapsed, with a front, rear, and two sidewalls which are connected at the top and held together with a latch mechanism.
US 20120234252 A1 to Donta teaches a collapsible litter box where the sides are hingedly attached such that they can collapse, simultaneously lowering along with the top, while the front and rear ends are folded inward when collapsing or outward when deploying.
US 20110041774 A1 to Northrop teaches various hinged doors in the sidewalls, the ceiling, and the front ends. The device also utilizes a mesh structure.
US 8127719 B2 to Jakubowski teaches a collapsible pet crate with a side door which swings open.
US 7021242 B2 to Axelrod teaches a collapsible pet crate with four vertical members which collapse at an intermediate hinge simultaneously, allowing a user to lower the top of the crate when collapsing.
US 5967090 A to Hui teaches a mesh top, front, and sidewalls and a collapsible crate where the sidewalls pivot about a hinge intermediate portion allowing a user to simultaneously collapse the sidewalls and the top. The front and rear portions additionally pivot in and out of the crate in order to allow for deployment or collapsing.
US 5549073 A to Askins teaches the sidewalls pivot about a hinge intermediate portion allowing a user to simultaneously collapse the sidewalls and the top. The front and rear portions additionally pivot in and out of the crate in order to allow for deployment or collapsing.
US 4590885 A to Sugiura teaches a collapsible pet crate where walls are folded inwards when collapsing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647